Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 1 of 13 PageID #: 776
                                                                         1


  1                      UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE
  2
                                      .          Chapter 11
  3   IN RE:                          .
                                      .          Case No. 20-11177 (KBO)
  4   AKORN, INC., et al.,            .
  5                                   .          Courtroom No. 1
                                      .          824 North Market Street
  6                                   .          Wilmington, Delaware 19801
                                      .
  7                     Debtors.      .          September 4, 2020
      . . . . . . . . . . . . . . . . .         10:00 A.M.
  8

  9                          TRANSCRIPT OF HEARING
                      BEFORE THE HONORABLE KAREN B. OWENS
 10                     UNITED STATES BANKRUPTCY JUDGE
 11
      APPEARANCES:
 12
      For the Debtors:              Pat Nash, Esquire
 13                                 Christopher Hayes, Esquire
                                    William Arnault, Esquire
 14                                 KIRLAND & ELLIS LLP
                                    300 North LaSalle Street
 15                                 Chicago, Illinois 60654

 16   Audio Operator:               Al Lugano

 17   Transcription Company:        Reliable
                                    1007 N. Orange Street
 18                                 Wilmington, Delaware 19801
                                    (302)654-8080
 19                                 Email: gmatthews@reliable-co.com
 20   Proceedings recorded by electronic sound recording;
      transcript produced by transcription service.
 21

 22

 23

 24

 25
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 2 of 13 PageID #: 777
                                                                         2


  1   APPEARANCES (Continued):

  2   For Ad Hoc Term               Scott Greenberg, Esquire
      Lender Group:                 GIBSON DUNN CRUTCHER
  3                                 200 Park Avenue
                                    New York, New York 10166
  4

  5   For AFSCME District           Edmond George, Esquire
      Council 47:                   OBERMAYER REBMANN MAXWELL & HIPPEL
  6                                 1617 John F. Kennedy Blvd. #19
                                    Philadelphia, Pennsylvania 19103
  7
      For Official Committee        Catherine Steege, Esquire
  8   Of Unsecured Creditors:       JENNER & BLOCK
                                    353 North Clark Street
  9                                 Chicago, Illinois 60654
 10   For Fresenius Kabi:           Kelley Cornish, Esquire
                                    PAUL WEISS RIFKIND WHARTON GARRISON
 11
                                    1285 Avenue of the Americas
 12                                 New York, New York 10019

 13   For Provepharm:               William Bowden, Esquire
                                    ASHBY & GEDDES
 14                                 500 Delaware Avenue
                                    Wilmington, Delaware 19801
 15
                                    - and -
 16
                                    Michael Parker, Esquire
 17                                 NORTON ROSE FULBRIGHT
                                    111 W. Houston Street
 18
                                    San Antonio, Texas 78205
 19

 20

 21

 22

 23

 24

 25
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 3 of 13 PageID #: 778
                                                                         3


  1                                     INDEX

  2
      #2) Modified Joint Chapter 11 Plan of Akorn, Inc. and Its
  3   Debtor Affiliates [Docket No. 547 – filed August 25, 2020].

  4
      #3) Motion of Fresenius Kabi AG to Reclassify Claims Pursuant
  5   to Bankruptcy Rule 3013 [Docket No. 379 – filed July 24,
      2020].
  6

  7   #4) Motion of 1199SEIU Benefit Funds, DC47 Fund and SBA Fund
      for Leave to File Objection (DI #553) to the Debtors’ Motion
  8   to Sell (DI #18) and Confirmation of the Debtors’ Plan
      (DI#258) Under Seal [Docket No. 601 – filed August 28, 2020].
  9

 10   RULING:      4
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 4 of 13 PageID #: 779
                                                                         4


  1          (Proceedings commenced at 11:35 a.m.)

  2                THE COURT:    Thank you very much, Dina.

  3                Good morning, everyone.       This is Judge Owens.        I

  4   hope everyone had a restful afternoon and evening, following

  5   the conclusion of yesterday’s Akorn proceeding.

  6                We’re gathered today on the phone so I can render

  7   my ruling with respect to confirmation of the debtors’

  8   proposed plan.     And at the outset, let me reiterate my thanks

  9   to all counsel for their thorough presentations in support to

 10   the opposition to the proposed plan and for their

 11   professionalism during our hearing.         I acknowledge that

 12   trying a matter remotely is difficult and you did a bang-up

 13   job.

 14                With respect to confirmation of the plan, I am

 15   prepared to overrule the objection and confirm the plan.

 16   Based on the record, I find that it’s (indiscernible) all

 17   applicable provisions of the Bankruptcy Code, including

 18   Sections 1122, 1123 and 1129.

 19                Although many arguments have been made in

 20   opposition to the plan, the primary objections prosecuted can

 21   be (indiscernible) to four premises.

 22                One, that there is no non-insider impaired

 23   acceptance class;

 24                two, that value rightly belonging to general

 25   unsecured creditors exists in the form of potential estate
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 5 of 13 PageID #: 780
                                                                         5


  1   causes of action against current former directors, officers

  2   and employees, and that the plan inappropriately extinguishes

  3   that value as a result of the debtors’ releases, proposed to

  4   be granted therein;

  5                Three, that the debtors have not proposed the plan

  6   in good faith and;

  7                Four, that the CVR claims held by the settling

  8   shareholders should not be classified as Class VII

  9   subordinated claims.

 10                I will briefly address each one in turn, and to

 11   the extent other objections have been raised that are not

 12   related to or addressed by one of these four claims, they are

 13   overruled following consideration of the record and the legal

 14   briefing, with the exception of the Fresenius

 15   reclassification issues raised in the standalone motion which

 16   will be reserved in the confirmation order as set forth on

 17   the record yesterday and was agreed to by the parties.

 18                So with respect to the four main issues.          First, I

 19   find that the Class III term loan claims is an impaired non-

 20   insider second class. The claims still exist as the sale has

 21   not yet been consummated.       And the plan provides that on

 22   account of such claims, the holders will receive the purchase

 23   assets as and solely to the extent set forth in the sale

 24   order, as treatment is an impairment.

 25                Second, with respect to the debtor releases, the
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 6 of 13 PageID #: 781
                                                                         6


  1   debtors have determined in their business judgment to grant

  2   the releases to the released parties.         A much constituency

  3   has decided to support their judgment, including the

  4   committee who is an estate fiduciary and who performed its

  5   own investigation and analysis into the nature, extent,

  6   viability and value of the released claims which was not

  7   meaningfully challenged.

  8                The judgment underlining the debtor releases was

  9   based, in part, on the voice that meaningful estate causes of

 10   action exist given the COVID settlement and the related

 11   releases therein and the lack of avenues for recovery on

 12   account of the claims, if they do, in fact, exist given the

 13   terms of the debtors’ applicable insurance policies and/or

 14   the prepetition exhaustion of such policies.

 15                On the other hand, the objectors who face no

 16   recovering of new cases and understandably seek to identify

 17   and pursue any possible avenue on account (indiscernible)

 18   pursue any possible value on account of their claims is

 19   ultimately liquidated and allowed, (indiscernible) the

 20   theories as to why viable claims and causes of action do, in

 21   fact, do exist, despite the settlements and releases and why

 22   they could have obtained recovery on account of those claims

 23   from the debtors’ insurance policies.

 24                However, a (indiscernible) and argument the

 25   pathway to recovery on account of these potential claims and
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 7 of 13 PageID #: 782
                                                                         7


  1   causes of action is attenuated and speculative, fraught with

  2   multiple stats, including denial of confirmation and the

  3   conversion of these cases to Chapter 7, each of which comes

  4   with great uncertainty and risk, significant litigation

  5   involving complex issues and no committed funding.

  6                To disrupt the business judgment of the debtors,

  7   deny confirmation of the plan and reject an organized and

  8   efficient pathway to finalizing these cases and satisfying an

  9   outstanding Chapter 11 administrative and other priority

 10   claims in order for the alternative pathway suggested by the

 11   objecting parties to be pursued would not, in my opinion,

 12   been in the best interest of these cases or parties in

 13   interest.

 14                Moreover, it would jeopardize -- it could

 15   jeopardize the sale given the termination provisions of the

 16   asset purchase agreement which would be triggered if the

 17   court does not confirm the plan and ultimately convert the

 18   cases or prove another version of the plan proposed by the

 19   debtors.

 20                Following confirmation, parties will still

 21   maintain the direct claims against the released parties, to

 22   the extent they do not opt into the plan third party release,

 23   a plan administrative will be able to pursue any worthwhile

 24   routine causes of action following this (indiscernible),

 25   including those subject to the debtor release carve-out for
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 8 of 13 PageID #: 783
                                                                         8


  1   fraud, willful misconduct or gross negligence.

  2                On the third point with respect to good faith, the

  3   series of allegations made substantially by the MDL objectors

  4   are not supported by the record for the legal and economic

  5   realities that brought these debtors to bankruptcy that

  6   underly the prepetition settlement to shareholders and

  7   (indiscernible) support the plan process, the approved

  8   transaction and the resulting proposed plan.

  9                In determining whether a plan is proposed in good

 10   faith, courts consider the totality of the circumstances,

 11   more to the process of plan development, then the content of

 12   the plan.    Good faith is shown when the plan has been

 13   proposed for the purpose of reorganizing the debtor,

 14   preserving the value of the estate, and delivering that value

 15   to creditors.

 16                On the other hand, good faith has been found to be

 17   lacking if the plan is proposed with ulterior motives.             Here,

 18   the record developed during both the sale and confirmation

 19   proceedings, indicates that, among other things, the debtors

 20   sought to and did, in fact, maximize value to stakeholders.

 21   And that the plan is proposed simply reflects the outcome of

 22   those efforts.

 23                Its contents are not atypical for cases such as

 24   these and, again, the plan serves to provide efficient and

 25   structured finality.      Nothing in the record suggests to me
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 9 of 13 PageID #: 784
                                                                         9


  1   that the lenders and the debtors have behaved improperly,

  2   pre- or post-petition and the debtors even voluntarily

  3   amended the plan which was originally proposed to address

  4   certain items viewed as objectionable to parties.

  5                They narrowed the exculpation provision, modified

  6   the third-party releases to align them with my previous

  7   opinions on the subject to ensure that they would be

  8   considered consensual mainly providing for an opt-in third-

  9   party release and they reclassified the CVR claim to a

 10   subordinated Class VII claim from its original placement in

 11   Class IV.

 12                It is unfortunate that the objecting parties are

 13   unlikely to receive anything on account of their claims and

 14   interest under the plan.       But there are no sale proceeds

 15   available for them under the waterfall.          And as highlighted

 16   by the debtors in their confirmation brief, it is not the

 17   court’s place to force a purchase to assume liability in the

 18   363 sale that do not benefit the purchase objector.

 19                Fourth and finally, with respect to

 20   classification, I find that the classification of the CVR

 21   claim as subordinated is proper under Section 510(b).            The

 22   claim arises from the settling shareholders equity ownership

 23   of Akorn.    More specifically, the CVR’s were intended to

 24   compensate the settling shareholders for losses related to

 25   their equity interest that were allegedly suffered as a
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 10 of 13 PageID #: 785
                                                                          10


   1   result of the shareholder’s alleged secured claim.

   2                While Gabelli argues that subordination of the CVR

   3   claim is not appropriate because of settling shareholders

   4   struck an intervening bargain which resulted in them giving

   5   up their participatory exposure to the company in exchange

   6   for a debt (indiscernible) that would be coupled from equity

   7   performa, I’m not persuaded.       I find that the cases they

   8   (indiscernible) in support to be distinguishable.

   9                Among other things, I agree with the parties in

  10   support of the subordination that (indiscernible) and the

  11   other similar cases upon which Gabelli relies did not involve

  12   an instrument given the settlement consideration for a claim

  13   that would, otherwise, be subordinated.

  14                Moreover, unlike the former interest holders in

  15   Noble (indiscernible), Montgomery Ward and Cybersite, the

  16   settling shareholders did not exchange their shares for CVRs

  17   and did not divest themselves a potential investment risk and

  18   benefit.   Rather, they were entitled to keep their shares

  19   and, in fact, received even more.        The nexus or casual

  20   connection required to employ Section 510(b), thus still

  21   exists and the benefit and the failure to subordinate the

  22   CVRs and allow them as unsecured claims would inappropriately

  23   allow the shareholders to benefit as a (indiscernible) equity

  24   holdings and that benefit would not be dependent on company’s

  25   success.   Accordingly, I will not modify the classification
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 11 of 13 PageID #: 786
                                                                          11


   1   of the CVR claim.

   2                In light of the foregoing, I do find that the

   3   debtors have carried their burden to demonstrate the plan is

   4   sufficient for confirmation and I am prepared to enter the

   5   proposed confirmation order.

   6                I understand that there was a proposed form of

   7   order that was filed on September 2nd and I believe it’s

   8   Docket Entry Number 661 and I had the opportunity to review

   9   that.   I have no questions or comments.        But let me ask for

  10   the record, are there further changes that have been made or

  11   need to be made for the order and do you have a form of order

  12   that you would like to walk the court through?

  13                MS CORNISH:    Your Honor, this is Kelley Cornish

  14   from Paul Weiss on behalf of Fresenius.

  15                I just want to be sure that we get a provision

  16   into the confirmation order that addresses the, you know,

  17   withdrawal without prejudice and preservation of the

  18   subordination issues that we discussed yesterday and that

  19   Your Honor made reference to at the beginning of this

  20   hearing.   So we’ll work with the debtors on that.

  21                THE COURT:    Okay.   Thank you, Ms. Cornish, that

  22   was one of the items I thought, perhaps, needed to be

  23   modified in the order.

  24                I’ll ask debtors’ counsel is there any other

  25   further changes that you need to make to reflect any
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 12 of 13 PageID #: 787
                                                                          12


   1   agreements that you reached with the objecting parties that

   2   you reached a resolution with prior to the start of the

   3   confirmation hearing?

   4                MR. HAYES:    For the record, Christopher Hayes of

   5   Kirkland Ellis.

   6                Your Honor, we had no further changes from the

   7   version you identified that was filed at Docket 661.             A Ms.

   8   Cornish noted, we will work with her on language for the

   9   related to the withdrawal of their objection and preservation

  10   of their rights.     And I would propose once we finalize that

  11   language submitting it under certification of counsel.

  12                THE COURT:    Okay. That would be great, Mr. Hayes.

  13   I appreciate that.       Please work with Ms. Cornish and once you

  14   reached your resolution and finalize the form of order,

  15   please go ahead and submit it under certification of counsel.

  16                And if you could have someone just notify chambers

  17   that it’s been submitted, I would greatly appreciate it.              It

  18   will aid the time -- shorten the time for us to get it

  19   entered for you.

  20                Well is there anything else that we should discuss

  21   with respect to the confirmation?

  22                MR. NASH:    Pat Nash, I don’t think so.       Thanks,

  23   Judge.

  24                THE COURT:    Okay.   Thank you, Mr. Nash.      I

  25   appreciate the confirmation.
Case 1:20-cv-01254-MN Document 5-5 Filed 10/02/20 Page 13 of 13 PageID #: 788
                                                                          13


   1                Okay.   I hope everyone has a wonderful Labor Day

   2   and that you’re well and continue to be well.          I will

   3   consider this hearing adjourned. Thank you, all, very much.

   4   Take care.

   5          (A Chorus of “Thank you, Your Honor”)

   6          (Proceedings conclude at 11:46 a.m.)

   7

   8

   9                                 CERTIFICATE

  10

  11          I certify that the foregoing is a correct transcript
  12   from the electronic sound recording of the proceedings in the
  13   above-entitled matter.
  14
       /s/Mary Zajaczkowski                     September 8, 2020
  15   Mary Zajaczkowski, CET**D-531
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
